Case 2:16-cr-00075-JDL Document 327 Filed 03/04/21 Page 1 of 4                         PageID #: 793




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

UNITED STATES OF AMERICA                        )
                                                )
                                                )
                        v.                      ) 2:16-cr-00075-JDL-3
                                                )
VINCENT CASAZZA,                                )
                                                )
        Defendant.                              )


               ORDER ON DEFENDANT’S MOTION FOR JUDICIAL
                          RECOMMENDATION

        On January 28, 2021, Vincent Casazza filed a motion requesting that the Court

recommend to the Bureau of Prisons (“BOP”) that it reassign him to a halfway house,

also known as a residential reentry center (“RRC”), for the remainder of his sentence

(ECF No. 324). 1 After careful consideration, I deny Casazza’s motion.

                                        I. BACKGROUND

        On September 27, 2016, Casazza pled guilty to one count of Hobbs Act robbery

in violation of 18 U.S.C.A. § 1951(a) (West 2021) and one count of brandishing a

firearm in furtherance of a crime of violence, aiding and abetting in violation of 18

U.S.C.A. §§ 2, 924(c)(1)(A)(ii) (West 2021). On June 1, 2017, I sentenced him to 85

months in prison.         Thus far, Casazza has completed over 80% of his sentence.



1  Casazza’s motion was docketed as a motion for compassionate release pursuant to 18 U.S.C.A. §
3582(c)(1)(A)(i) (West 2021). However, Casazza specifically states in his motion that “all [he is] asking
for . . . is either home confinement or halfway house,” and he notes that a “[h]alfway house is something
that is much needed.” ECF No. 324 at 1. I therefore construe his motion as one for a judicial
recommendation that he be reassigned to an RRC. I do note, however, that were I to construe the
motion as one for compassionate release, I would deny the motion, as Casazza does not contend that
he has a heightened risk of severe illness or death from COVID-19, and therefore does not present
extraordinary and compelling reasons for his release.
Case 2:16-cr-00075-JDL Document 327 Filed 03/04/21 Page 2 of 4        PageID #: 794




Casazza is currently incarcerated at FCI Ray Brook, with an anticipated release date

of May 18, 2021.

      In Casazza’s motion, he asserts that he has a job waiting for him upon his

release from prison, and that he has a plan to reside with his mother and stepfather.

He notes his desire to be “out of prison working” as opposed to remaining

incarcerated, where he is at risk of contracting COVID-19. ECF No. 324 at 2. He

further notes his belief that placement in an RRC is “much needed” for his transition

from prison. Id. at 1.

      A report prepared by the United States Probation and Pretrial Services Office

shows that while incarcerated, Casazza has completed a drug education course, along

with an array of educational courses. The report shows that Casazza received two

disciplinary reports: one for admitting to letting another inmate use his phone

account, and one for accepting money without authorization. However, there are no

reports indicating that Casazza has been violent or has otherwise participated in

dangerous activities while incarcerated.

                                II. DISCUSSION

      The BOP has plenary authority over RRC decisions, see Tapia v. United States,

564 U.S. 319, 331 (2011), but federal law permits a sentencing court to make a

nonbinding recommendation to the BOP regarding a particular defendant, see 18

U.S.C.A. § 3621(b) (West 2021). Some courts have granted defendants’ requests for

such a recommendation, typically “emphasiz[ing] the defendant’s post-sentencing

rehabilitation, the criminal record, and any recommendations from BOP personnel.”

United States v. Stile, No. 1:11-cr-00185-JAW, 2018 WL 4219192, at *3 (D. Me. Sept.

                                           2
Case 2:16-cr-00075-JDL Document 327 Filed 03/04/21 Page 3 of 4           PageID #: 795




5, 2018) (collecting cases).   More frequently, however, courts have denied such

motions, often noting that the BOP is significantly better positioned to distinguish

the movant from the other prisoners who might also be eligible for RRC placement.

See United States v. Perry, No. 2:13-cr-00049-TLN, 2017 WL 1534275, at *2 (E.D. Cal.

Apr. 28, 2017) (collecting cases); accord United States v. Tardif, No. 2:16-00080-JDL,

2021 WL 242423, at *2 (D. Me. Jan. 25, 2021); United States v. Smith, No. 2:10-CR-

154-DBH, 2011 WL 5842567, at *1 (D. Me. Nov. 18, 2011).

      Casazza’s self-reported plan for release appears to be a strong one, and the

United States Probation and Pretrial Services report indicates that Casazza has used

his time in prison productively. Given the fact that he is near the end of his sentence,

it seems likely that placement in an RRC would benefit Casazza in his transition from

incarceration, particularly given his evident desire to take advantage of an RRC’s

services.

      However, in my view a recommendation for placement in an RRC should be

reserved for the unusual circumstance in which the court has information about the

defendant that the BOP either does not have or might not weigh appropriately. In

ruling on Casazza’s motion, I have not had the benefit of input from the BOP.

Moreover, there is no suggestion that the BOP does not have access to the same

information about Casazza’s conduct, history, and qualifications for early placement

as I do, and the BOP undoubtedly has information that I lack: for instance, the

availability of RRC placements and how Casazza ranks in relation to other eligible

defendants.



                                           3
Case 2:16-cr-00075-JDL Document 327 Filed 03/04/21 Page 4 of 4        PageID #: 796




      Based on the knowledge I have of Casazza from his sentencing, the information

he reports in his motion, and the information provided by the United States Probation

and Pretrial Services Office, it appears that Casazza would be well-served by

placement in an RRC. However, the BOP is in the best position to distinguish

Casazza from other prisoners, and I conclude that the record does not permit me to

issue a judicial recommendation.

      For the foregoing reasons, Casazza’s motion for judicial recommendation (ECF

No. 324) is DENIED.

      SO ORDERED.

      Dated: March 4, 2021


                                                     /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          4
